Citation Nr: 0845025	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-35 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973; and from May 1987 to September 1987.  He 
served in Vietnam from April 1972 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2005, a 
statement of the case was issued in September 2005, and a 
substantive appeal was received in September 2005.   

The veteran was scheduled for a Board hearing to take place 
in August 2008.  However, he submitted an August 2008 
correspondence in which he withdrew his hearing request.  
Later in August 2008 he submitted additional medical 
evidence, along with a waiver of any right to initial 
consideration of that evidence by the RO.  The Board notes 
that he earlier submitted a July 2008 statement by a VA 
psychiatrist, again with a waiver of any right to have the RO 
initially consider the evidence.


FINDINGS OF FACT

1.  A June 1997 Board decision denied the veteran's claim for 
service connection for PTSD.  

2.  Evidence received since the June 1997 Board decision, by 
itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the PTSD claim.  





CONCLUSION OF LAW

Evidence received since the June 1997 Board decision is not 
new and material; accordingly, the veteran's PTSD claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated December 2002 and September 2003.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran a 
psychiatric examination in July 2006, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims files; and the appellant has not contended otherwise.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in September 
2003.  It set forth the criteria for entitlement to the 
benefit sought by the appellant and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the September 2003 
notice constituted adequate notice to the appellant.  
Moreover, the veteran's numerous statements concerning his 
stressors demonstrates that he has actual knowledge of the 
basis for the prior denial of his claim.

As to VA's duty to assist the veteran, there are no 
outstanding records the veteran has authorized VA to obtain.  
The Board points out that VA is not required to afford the 
veteran a VA examination unless and until the claim has been 
reopened.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

In June 1997, the Board denied the veteran's claim for 
entitlement to service connection for PTSD.  When the Board 
disallows a claim, the disallowance becomes final unless the 
Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Once a 
determination becomes final, it is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7103; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The evidence on record at the time of the June 1997 denial 
included the service medical records; an August 1973 
separation examination; diagnoses of PTSD by VA examiners in 
May 1995 and July 1995; post service VA treatment records; 
and a stressor letter dated in December 1989.  The claim was 
denied because the evidence did not reflect that the veteran 
participated in combat.  In the absence of combat, the 
veteran's alleged stressors needed to be corroborated by 
other evidence (which the veteran was unable to provide).  
Ultimately, the veteran's PTSD diagnosis was not attributed 
to any verified stressor 

Evidence submitted since the June 1997 Board decision 
includes a July 2003 correspondence from Dr. W.H., in which 
he states that  the veteran suffers from PTSD and is totally 
disabled; a July 2008 statement by the veteran's treating VA 
psychiatrist indicating that the PTSD was caused by his 
service experiences; VA outpatient treatment records; medical 
records from the Social Security Administration (SSA); 
internet research from www.no-quarter.org reflecting that a 
soldier (A.H.) from the veteran's hometown was killed in 
Vietnam in June 1968 (three years before the veteran's active 
duty service; and four years before the veteran served in 
Vietnam); a virtual rubbing of the Vietnam Wall (reflecting 
the death of A.H.); and a July 2006 VA examination that 
reflects a diagnosis of PTSD.    

The evidence received since the June 1997 Board decision 
reflects that the veteran continues to seek treatment for 
psychiatric disabilities, to include PTSD.  However, the 
basis for the previous denial has not been addressed by the 
new evidence.  There is still no evidence that the veteran 
participated in combat; and there has been no additional 
evidence to corroborate his non-combat stressors.  In view of 
the bases for the June 1997 denial of service connection, the 
Board finds that the new evidence does not raise a reasonable 
possibility of substantiating the claim; and therefore it 
does not constitute new and material evidence. 

Moreover, the veteran appears to be alleging a new stressor: 
the death of someone from his hometown.  However, the records 
reflect that the soldier died a few years prior to the 
veteran's enlistment in service.  As such, it does not 
constitute an in-service stressor.  Since this evidence does 
not raise a reasonable possibility of substantiating the 
claim, it does not constitute new and material evidence.  The 
veteran's claim is therefore not reopened.


ORDER

The appeal is denied.






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


